Citation Nr: 0632598	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  98-12 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a skin disability is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973 with service in Vietnam from June 24, 1972, to 
March 9, 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's disagreement with the RO's denial of 
service connection for PTSD led to this appeal.  

In a decision dated in June 2000, the Board denied 
entitlement to service connection for PTSD, and the veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 order, the 
Court vacated the Board's June 2000 decision and remanded the 
case in order for VA to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  

In May 2002, the Board issued a new decision in which it 
again denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran appealed to the Court.  In 
an order dated in January 2004, the Court vacated the May 
2002 Board decision and remanded the case to the Board for 
readjudication.  The case was returned to the Board in June 
2004.  The Board remanded the case for additional 
development.  The veteran and his son testified before the 
undersigned at a hearing held at the RO in May 2006.  

In a letter dated in August 2006, the Board notified the 
veteran that the motion to advance his case on the Board's 
docket, which was raised on the record at the May 2006 Travel 
Board hearing, was granted.  The Board will now proceed with 
its consideration of the veteran's appeal.  


FINDINGS OF FACT

1.  In numerous statements and in sworn testimony, the 
veteran reports having experienced several stressors while 
serving in Vietnam, including having been subject to incoming 
enemy fire while stationed at Can Tho, Vietnam, and this has 
been corroborated by a credible statement from another 
veteran who served with the veteran.  

2. The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the matter on appeal, and 
finds that, given the favorable action taken below, i.e., 
establishing service connection for PTSD, no further 
assistance in developing the facts pertinent to this claim is 
required.  

In addition, where the claim is one for entitlement to 
service connection, as in this case, the Court has held that 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to include notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO provided such notice to the 
veteran in March 2006, which was after it last readjudicated 
the claim in its September 2005, but the Board finds no 
prejudice to the veteran in proceeding with issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, given the favorable outcome of the 
veteran's claim for service connection for PTSD taken below, 
the RO will be responsible for addressing any timing or 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Thus, any prejudice to 
the veteran in proceeding with his claim for service 
connection for PTSD would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra.  

Background and Analysis

The veteran contends that entitlement to service connection 
for PTSD is warranted because he has this disability as a 
consequence of his service in Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  

In confirming and continuing the denial of this claim, the RO 
concluded that none of the veteran's reported stressors had 
been verified because the evidence did not reflect his 
personal participation and because the RO determined that he 
did not participate in combat.  

In support of his claim, in his statements and sworn 
testimony, the veteran reports experiencing numerous 
stressors while serving in Vietnam including receiving 
incoming enemy fire, with rocket attacks, small arms fire, 
and daily sniper fire at his base at Can Tho, Vietnam.  The 
veteran also identifies as stressors experiences related to 
being on guard duty near the prisoner of war (POW) compound 
at Can Tho and having being confronted with bodies of 
servicemen from another unit, two of whom were killed in a 
bunker and a third who committed suicide after having fallen 
asleep while on guard duty at the same location.  He also 
recounts that while driving a jeep transporting another 
soldier to the main base at Can Tho, he struck and killed a 
Vietnamese civilian woman but was told to drive on.  

The veteran's service personnel records show that he served 
in Vietnam from June 1972 to March 1973.  During that period, 
he was assigned to the 550th Signal Company.  A unit history 
and after action report for the 550th Signal Company provided 
by the United States Armed Services Center for Research of 
Unit Records confirm that the 550th Signal Company area of 
operation included Can Tho, Vietnam.  

In a statement dated in January 2005, a former serviceman 
stated that he was in Vietnam from February 1972 to 
March 1973 and worked with the veteran for about four months.  
He stated that their base took rocket and mortar attacks at 
least once a week.  He stated that their guard tower 
overlooked a graveyard and POW camp, which held over 
2000 prisoners.  He said that they would get fired on by 
South Vietnamese guards as well as by the North Vietnamese 
army.  He also stated that sniper fire was something that 
went on all the time.  The Board accepts the fellow 
servicemans's statement as credible and uncontroverted by any 
other evidence of record.  In this regard, his DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, is of record and confirms that he, like the 
veteran, was a Communications Center Specialist and that he 
was in Vietnam as stated.  

In light of the foregoing, the Board concludes that the 
evidence shows that at least some of the veteran's reported 
stressors occurred.  In this regard, the statement from the 
fellow serviceman supports the veteran's testimony that he 
was exposed to incoming fire, including sniper attacks, small 
arms fire, and rocket attacks while stationed at Can Tho.  
While the fellow serviceman does not specifically state that 
he and the veteran were together when the incoming enemy fire 
occurred, that they served in the same unit at the same base 
at the same time strongly suggests that the veteran was, in 
fact, exposed the same kind of incoming enemy fire, i.e., the 
sniper fire, small arms fire, and rocket attacks described by 
the fellow serviceman.  In making this finding, the Board 
recognizes that the above evidence only indicates that the 
incoming enemy fire, including sniper attacks, small arms 
fire, and rocket attacks, occurred during the period that the 
veteran was stationed at Can Tho while serving in Vietnam, 
and does not definitively establish his personal proximity to 
those incidents.  

The Board concludes, however, that this is enough to 
corroborate a claimed stressor for the veteran.  In Suozzi v. 
Brown, 10 Vet. App. 307 (1997), the Court held that by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined "corroboration" 
far too narrowly.  Id. at 311.  In Suozzi, the Court found 
that a radio log, which showed that the veteran's company had 
come under attack, was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.  

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In 
Pentecost, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Pentecost, 16 Vet. App. at 128-29.  

In light of the foregoing, the Board reiterates that the 
veteran has satisfied the third element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  As 
such, the Board will focus on the first two elements, i.e., 
whether he has been diagnosed as having PTSD due to his 
confirmed stressors.  

With respect to the first prong, the Board observes that both 
VA and private examiners have diagnosed the veteran as having 
PTSD, and thus this element is clearly satisfied as well.  As 
such, this case turns on whether the second prong has been 
satisfied, i.e., whether the veteran has been diagnosed as 
having PTSD due to exposure to incoming enemy fire.  

Records of the veteran's treatment and evaluation by private 
health care professionals dated in 1996 and later reflect 
that examiners have diagnosed the veteran as having PTSD due 
to stressors from Vietnam, including having been exposed to 
mortar fire and rocket attacks.  An October 1996 evaluation 
report from Ken Allen, LMSWACP, a certified trauma 
specialist, lists rocket attacks and snipers among the 
stressors contributing to the diagnosis of PTSD, and other 
examiners, including the VA health care professionals who 
examined the veteran at various times in 1997 diagnosed the 
veteran as having PTSD at least in part due to combat-related 
stressors, which logically include the small arms fire and 
rocket attacks, the corroborated stressors.  

The Board acknowledges that the medical evidence demonstrates 
that several of the PTSD diagnoses of record are based on 
additionally reported stressful events other than the only 
verified stressful events of the veteran being subject to 
incoming enemy fire.  The favorable evidence is sufficient, 
however, to place in equipoise the matter of whether the 
veteran currently has a diagnosed disability of PTSD that is 
etiologically related to the only verified stressful events 
during service.  In light of the Court's decisions in 
Pentecost and Suozzi and with application of 38 C.F.R. 
§ 3.102, i.e., the resolution of reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
diagnosed PTSD was incurred in service. 


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


